1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     KENNETH KNANISHU
6
7                               IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                    ) Case No. 2:05-cr-105 WBS
10                                                )
                            Plaintiff,            ) RELEASE ORDER
11                                                )
           v.                                     )
12                                                )
     KENNETH KNANISHU,                            )
13                                                )
                            Defendant.            )
14                                                )
15
16          IT IS HEREBY ORDERED, the Court, having considered the parties’ positions, and
17   good cause appearing therefrom, the Defendant KENNETH KNANISHU is ORDERED
18   RELEASED subject to all original conditions of supervised release which are attached as Exhibit
19   A and the following conditions. The Defendant shall appear at 9:00 a.m. on June 3, 2019 before
20   Senior Judge William B. Shubb, in Courtroom 5, 14th Floor. The Defendant shall obey the
21   following additional conditions: 13) The defendant's residence shall be pre-approved by the
22   probation officer. The defendant shall not reside in direct view of places such as school yards,
23   parks, public swimming pools, or recreational centers, playgrounds, youth centers, video arcade
24   facilities, or other places primarily used by children under the age of 18.
25   Dated: April 30, 2019
26
27
28

      Stipulation and Proposed Order                  -1-
